DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on September 4, 2018 has been acknowledged.  
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
A.	With regard to Claims 1-20, “the” on line 16 of Claim 1 appears to be a typo along with “the” on line 19 of Claim 8 and “the” on line “the” on line 18 of Claim 15.  
Appropriate correction is required.
	B.	As per claims 7, 14 and 20, “send” should be “sent.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “user” in the claims is indefinite because it appears to refer to both the subject being monitored as well as the person or entity doing the monitoring, as evidenced by Claims 7, 14 and 20 which set forth that a “user” is a family member of the user, a caregiver or a monitoring service. Appropriate correction and/or clarification is required.   For the purposes of examination, “user” in the last two limitations of Claims 1, 8 and 15 will be interpreted to read on a person and/or entity monitoring a (separate) person rather than the subject/person being monitored.  
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more.  The claims are being rejected according to the 2019 Revised Patent 
Step 1: Does the Claim Fall Within a Statutory Category
	For Claims 1-7 and 15-20, Yes. Claims 1-7 are directed towards a method (process) while Claims 15-20 are directed towards a computer system (i.e. machine.) Claims 8-14 are non-statutory because the broadest reasonable interpretation of these claims include subject matter which do not fall into any of the enumerated statutory categories in 35 U.S.C. 101, as set forth below in greater detail in Paragraph 8.
Step 2A, Prong One: Is a Judicial Exception Recited?
	Yes.  But for the computer components, the sensor and the smart environment, the claims as a whole recite a method of organizing human activity.  The claims are directed to determining outlier activities of a user relative to daily living activities or instrumental daily living activities.  This type of method of organizing a human activity is similar to a commercial interaction such as a legal obligation (i.e. patient and health care provider relationship). Furthermore, it is noted that the receiving steps from the sensor are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  In subsequent steps, the computer is merely performing standard data processing functions.
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
	No. The claims as a whole merely use a computer as a tool to perform the abstract idea.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to 1) receive data; 2)  monitor this receive data over time to determine a temporal profile; 3)  turning on or activating a sensor to perform further data monitoring operations, 4) perform well known data processing functions such as data comparisons; 5) determining if there is an outlier based on these comparisons (i.e. a basic mathematical operation); 6) generate an alert if an outlier is determined based on this comparison operation, and 7) including (pre-determined) actions (communications) with these outliers, receiving a selection of these actions and then implementing these actions. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Additionally, there is no claimed improvement to the functioning of the computer or technology.  Furthermore, limitations that include communications are insignificant extra-solution activity, and do not integrate the abstract into a practical application.  It is further noted that the plurality of sensors can include a human who measures a metric of a user such as a heart rate or a pulse rate.  The claimed language includes the embodiment wherein a computer can send a prompt to a human to sense (i.e. activate a human sensor) or measure a metric such as a heart rate or pulse rate.


Step 2B: Does the Claim Provide an Inventive Concept
	No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea.  Merely performing the abstract idea using a computer cannot provide an inventive concept.  The sensors are all conventional according to the background in the instant specification. Additionally, receiving and transmitting data are insignificant extra-solution activity and well understood, routine and convention.  See MPEP 2106.05(d); see also, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
	Operations such as determining outliers above a threshold and then sending alerts which include associated actions are in the category of performing repetitive calculations, which have been recognized as well-understood, routine, conventional activity.  See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
	Dependent Claims
	The dependent claims are merely further defining the abstract idea by projecting times when a user will be monitored to determine if their activities are outliers; the metrics that will be used to monitor the user and who will receive a communication (i.e. alert) once an outlier has been determined.
8.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the term “computer program product” reads on transitory media such as signals and carriers waves which are non-statutory.  Appropriate correction is required to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Number 2019/013101 to Johnson in view of US Patent Number 2014/0055285 to Tesanovic.
(A)	As per claim 1, Johnson teaches a method of determining outlier activities of a user relative to daily living activities or instrumental daily living activities in a smart environment, the smart environment comprising a plurality of sensors in communication with a computer (Johnson: Abstract), the method comprising:
	the computer receiving sensor data from the plurality of sensors in the smart environment (Johnson: Section [0023]);
	the computer applying the sensor data to rules defining activities of daily living and instrumental activities of daily living to collect a corpus of activities of daily living and instrumental activities of daily living of the user (Johnson: Abstract and Sections [0023], [0042], [0045], [0054], [0057] and [0058]);
	the computer constructing an activity of daily living and instrumental activity of daily living temporal profile associated with the user (Johnson: Abstract and Sections [0023], [0042], [0045] [0054], [0057] and [0058]);
	the computer setting a threshold for reach activity of daily living and instrumental activity of daily living temporal profile associated with the user (Johnson: Abstract, Sections [0023], [0027], [0057], and [0058]);
	the computer activating the plurality of sensors (Johnson: Section [0037]-In this section the computer activates the plurality of sensors into the network (204) by integrating the sensors with each other and with a central server or cloud computing system. After this step, taught in Johnson, the sensors become active or “activated” within the network (204) of Johnson).
Alternatively, Tesanovic teaches a computer activating the plurality of sensors (Tesanovic: Section [0021], Section [0032] and Claims 4 and 6).  At the time the instant application was filed, it would have been obvious to make this modification to the system and sensors of Johnson with the motivation of having a means of automatically re-measuring a vital sign of a patient when a value is particularly out of line, as recited in Tesanovic (Section [0032]).
Johnson further teaches the following:
	the computer monitoring the plurality of sensors associated with the activity of daily living and instrumental activity of daily living to determine outliers and exceptions of the activities of daily living and instrumental activities of daily living associated with the user above the threshold (Johnson: Figures 2-4 and Sections [0023], [0037], [0045]-[0051], [0057], [0058]).
Johnson does not teach the following: wherein the activating and monitoring steps take place during a distribution of start times associated with the activity of daily living and instrumental activity of daily living temporal profiles.  The Office takes the position that this feature is an obvious variation of the embodiments of Johnson.  Section [0042] of Johnson teaches that a near-field sensor may (detect) that an individual took a medication at a given time.  Based on this teaching, it would have been an obvious design feature for one of ordinary skill in the art, at the time the instant application was filed, to have configured the system of Johnson so that the activating and monitoring steps took place at a distribution of state times associated with the activities of daily living and instrumental activity of daily living temporal profiles with the motivation of having a means of accurately measuring the timings of certain activities of an individual being monitoring (e.g. when the individual took a medication) while also saving power of energy of the sensors so that they are only used at times when they are likely to output data of value.
	Johnson does not teach the following features which are taught in Tesanovic:
	the computer, for each outlier, sending an alert to at least the user regarding the outlier with associated actions within the smart environment (Johnson: Figure 2- (Items 294 and 296); Sections [0030], [0065]-[0066], [0071], [0073], [0074], [0075], [0083], [0084] and Claims 3 and 4); and
	the computer receiving chosen associated actions from the user and implementing the associated actions within the smart environment (	(Johnson: Figure 2- (Items 294 and 296); Sections [0026]-[0032], [0065]-[0066], [0071], [0073], [0074], [0075], [0083], [0084] and Claims 1, 3 and 4).
	At the time the instant application was filed, it would have been obvious to have modified the notification taught in Johnson by adding including these above, aforementioned teachings and features from Tesanovic with the motivation of having a means of taking a remote (pre-emptive) action so that a patient will stable and not deteriorate, as recited in Tesanovic (Tesanovic: Section [0026]).
	(B)	As per claim 2, Johnson teaches wherein the activity of daily living and instrumental activity of daily living temporal profile comprises: activity specific parameters (Johnson: Section [0025]-Johnson teaches determining the flushing of a toilet).   
	Tesanovic teaches the tunable control parameters of actions to perform and activation (i.e. an action to perform can include the following action: activate a sensor based on a given condition) (Tesanovic: Section [0032]-A sensor measuring a vital sign is activated when it a vital sign appears to be out of line). At the time the instant application was filed, it would have been obvious to make this modification to the system of Johnson in order to have a means of automatically re-measuring a vital sign of a patient when a value is particularly out of line, as recited in Tesanovic (Section [0032]).
	Johnson in view of Tesanovic do not explicitly teach the following: 
	wherein the activity of daily living and instrumental activity temporal profile comprise time based parameters including start time distribution, end time distribution and average total time taken; counting based parameters of an average frequency in which the daily activity or instrumental daily living activity takes places within a given period and tunable control parameters including actions to perform and monitoring frequency.
	The Office takes the position that this feature is an obvious variation of the embodiments of Johnson.  Section [0025] of teaches that system of Johnson teaches when it is flushed while Section [0042] of Johnson teaches that a near-field sensor may (detect) that an individual took a medication at a given time.  Based on these teachings, it would have been an obvious design choice for one of ordinary skill in the art, at the time the instant application was filed, to have configured the system of Johnson with the limitations set forth in claim two (e.g. By doing so, the system would be able to  determine when the individual took a medication or flushed a toiler, how long they were seated on the toilet, monitoring frequency-how many times in a day did they flush the toilet) while also saving power of energy of the sensors so that they are only used at times when they are likely to output data of value. It would be within the common knowledge and skill set of one skilled in the art of developing networks and configuring sensors to configure the sensors so that they are activated and de-activated at certain times and measure a time of an activity (as indicated by how long a sensor sends a particular signal) and also configure the sensors to tally activities as indicated by the frequency of certain signals in a time period and, finally, also configure the system so that the sensors so that they can be tuned and customized to monitor the frequency of an activity.
	(C)	As per claim 3, Tesanovic teaches that one of the associated actions is to re-measure a predetermined vital sign (i.e. turn on a device in a smart environment-Claim 4) (Tesanovic: Section [0032] and Claim 4).  
In Tesanovic, one of the actions is not discontinuing monitoring of activities of daily living or instrumental activities of daily living but, at the time the instant application was filed, it would have been an obvious design feature or choice to add this action to Tesanovic in order to have a means of stopping the measuring of a vital sign once sufficient data was obtained in order to save battery power and not suffer from information overload. Tesanovic teaches that a presented action is re-measuring a vital sign (i.e. activity of daily living) so it follows that Tesanovic teaches turning on a device to re-measure a vital sign.  An obvious variation or embodiment of Tesanovic would be to present an action to a user to turn off this device (which had been turned on to re-measure a vital sign) once this vital sign is obtained.
Also, at the time the instant application was filed, it would have been obvious to make these modifications to the system of Johnson in order to have a means of automatically re-measuring a vital sign of a patient when a value is particularly out of line as recited in Tesanovic (Section [0032]) and then discontinue monitoring of this vital sign/daily activity of living once this measurement was obtained.
(D)	As per claim 4, Tesanovic teaches that one of the associated actions is to re-measure a predetermined vital sign (Tesanovic: Section [0032] and Claim 4; Supplemental Note:  This section of Tesanovic teaches re-measuring vital signs.  Therefore a device (to measure this vital sign) is turned on and then off).  
	(E)	As per claim 5, Johnson teaches determining outliers of an activity of daily living or instrumental activity of daily living which exceeds a threshold (Johnson: Figures 2-4 and Sections [0023], [0037], [0041], [0045]-[0051], [0057], [0058]).  Johnson teaches an activity of daily living and instrumental activity of daily living  temporal profile (Johnson: Sections [0023], [0027], [0054], [0057] and [0058]). Johnson further teaches affixing a sensor on a toilet handle to detect movement (Johnson: Section [0041]). 
Johnson does not teach that the outlier is determined based upon a threshold of average total time for the activity of daily living or instrumental activity of daily living within the activity of daily living and instrumental activity of daily living temporal profile being exceeded.  However, the Office takes the position, that at the time the application was filed, it would have been an obvious design feature to modify the sensor on the toilet handle in Johnson so that the sensor could detect how long a hand was in contact with the sensor with the motivation of having a means of indicating whether the individual being monitoring was having trouble using their hands for simple tasks such as flushing a toilet. If the time that the individual’s hand was in contact with the sensor was longer than what was normal (by a threshold) for the individual than this would be an outlier).
	(F)	As per claim 6, Johnson teaches wherein the outlier is a lack of activity of daily living or instrumental activity of daily living during the distribution of start times associated the activity of daily living and instrumental activity within the activity of daily living instrumental activity of daily living profile (Johnson: Sections [0022], [0023], [0027], [0042], [0054], [0057] and [0058]). Specifically, Section [0042] of Johnson teaches providing data on whether a medication was taken at a given time.  Therefore, if a medication is not taken at that given time, the system (and end user) of Johnson will be able to deduce or conclude this data point as a lack of activity of daily living or instrumental activity of daily living.  Furthermore, the rejections above of Claims 1 and 2 have set forth that the distribution of state times associated with the activity of daily living and instrumental activity are obvious variations of the teachings of Johnson).
	(G)	As per claim 7, in Johnson the alert is sent to at least one user selected from the group consisting of: a family member, a caregiver, and a monitoring service (Johnson: Section [0049]).	
	(H)	As per claims 8-14, these claims are substantially similar to Claims 1-7, respectively, and therefore, are rejected on the same basis as set forth above.  Claims 8-14 are directed towards a computer program product which include a processor, one or more memories and one or more computer readable storage media and Johnson teaches these features Johnson: Sections [0051] and [0060]).
	(I)	As per claims 15-20, these claims are substantially similar to Claims 1-5 and 7, respectively, are rejected on the same basis as set forth above.  Claims 15-20 are directed towards a computer system with a processor and one or more memories and Johnson teaches these features (Johnson: Sections [0051] and [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publications 2019/0287682 (Sections [0003] and [0054]); 2018/0358117 (Section [0031]; 2015/0181840 (Sections [0055] and [0206]; 2016/0042150 (Sections [0019] and [0068]); 2008/0097550 (Sections [0080]-[0081] and Claims 1-3) and 2019/0388011; and US Patent Number 10, 335, 031.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



14.	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
March 2, 2021